MEMORANDUM2
Margaret H. Strowski appeals pro se the district court’s summary judgment affirming the Commissioner of Social Security’s denial of supplemental security income benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review de novo the district court’s summary judgment upholding the Commissioner’s denial of benefits. Moncada, v. Chater, 60 F.3d 521, 523 (9th Cir.1995) (per curiam). This Court must affirm if substantial evidence supports the findings of the Administrative Law Judge (“ALJ”) and that the ALJ applied the correct legal standards. Id.
Upon de novo review of the record, we affirm for the reasons stated in the magistrate judge’s Report and Recommendation in a Social Security Case filed on February 7, 2000, and adopted by the district court on March 20, 2000.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.